Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/579,050 filed on January 29, 2021.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Election/Restrictions
4.	Applicant’s election without traverse of claims 1-16 with respect to Group I drawn to device, in the reply filed on 01/29/2021 is acknowledged.
5.	Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II drawn to method, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless–

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1-2, 4, 6-9, 12-13, 15-16 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being  anticipated by Lee et al. (2020/0350414 A1).
Regarding independent claim 1, Lee et al. discloses a structure (Fig. 18) comprising:
a semiconductor layer (20, ¶10) including a first channel region (between source/drain regions 54 in device region 100) and a second channel region (between source/drain regions 54 in device region 200) that are each comprised of an undoped (¶10) section of an intrinsic semiconductor material (bulk semiconductor substrate, ¶10);
a first field-effect transistor (transistor formed in device region 100, ¶23, Fig. 18) including a first gate dielectric layer (63: 62, ¶26) over the first channel region, the first gate dielectric layer (63: 62) containing a first atomic concentration of a first work function metal (74, ¶45); and


Regarding claim 2, Lee et al. discloses wherein (Fig. 18) the first work function metal (74) is a p-type work function metal (TiN, ¶45, p-type field-effect transistor formed), and the first gate dielectric layer (63: 62, ¶26) and the second gate dielectric layer (63: 62) are comprised of a high-k dielectric material (hafnium oxide, ¶26).

Regarding claim 4, Lee et al. discloses wherein (Fig. 18) the first work function metal (74) is an n-type work function metal (TiAlN, ¶45 which is a n-type work function material when n-type field-effect transistor is formed), and the first gate dielectric layer (63: 62 in device region 100) and the second gate dielectric layer (63: 62 in device region 200) are comprised of a high-k dielectric material (¶26).

Regarding claim 6, Lee et al. discloses wherein (Fig. 18) further comprising:
a first barrier layer (66, ¶27, in device region 100) over the first gate dielectric layer (63: 62); and

wherein the first barrier layer (66 in device region 100) and the second barrier layer (66 in device region 200) have equal thicknesses (see Fig. 18: conformally formed on the gate dielectrics 63, ¶27).

Regarding claim 7, Lee et al. discloses wherein (Fig. 18) the semiconductor layer (20) includes a third channel region (between source/drain regions 54 in device region 300), and further comprising:
a third field-effect transistor (transistor formed in device region 300, ¶23, Fig. 18) including a third gate dielectric layer (63: 62, ¶26) over the third channel region, the third gate dielectric layer (63: 62) containing a first atomic concentration of a second work function metal (74/68B: TiAlN/TiN) different in composition from the first work function metal (74).

Regarding claim 8, Lee et al. discloses wherein (Fig. 18) the first work function metal (74 in device region 100) is a p-type work function metal (TiN), the second work function metal (74/68B in device region 300) is an n-type work function metal (TiAlN, ¶33), and the first gate dielectric layer (63: 62 in device region 100), the second gate dielectric layer (63: 62 in device region 200), and the third gate dielectric layer (63: 62 in device region 300) are comprised of a high-k dielectric material (hafnium oxide, ¶26).

Regarding claim 9, Lee et al. teaches wherein (Fig. 18) the first work function metal (74) is an n-type work function metal (TiAlN, ¶45), the second work function metal (74/68B) is a p-type work function metal (TiN, ¶45), and the first gate dielectric layer (63: 62 in device region 100), the second gate dielectric layer (63: 62 in device region 200), and the third gate dielectric layer (63: 62 in device region 300) are comprised of a high-k dielectric material.

Regarding independent claim 12, Lee et al. discloses a structure (Fig. 18) comprising:
a semiconductor layer (20, ¶10) including a first channel region (between source/drain regions 54 in device region 100) and a second channel region (between source/drain regions 54 in device region 200) that are each comprised of an undoped (¶10) section of an intrinsic semiconductor material (bulk semiconductor substrate, ¶10);
a first field-effect transistor (transistor formed in device region 100, ¶23, Fig. 18) including a first gate dielectric layer (63: 62, ¶26 formed in device region 100) over the first channel region, the first gate dielectric layer (63: 62) containing a first atomic concentration of a first work function metal (74, ¶45); and
a second field-effect transistor (transistor formed in device region 200, ¶23, Fig. 18) including a second gate dielectric layer (63: 62 formed in device region 200) over the second channel region, the second gate dielectric layer (63: 62) containing an atomic concentration of a second work function metal (74/68B) that is different (because of tuning layer 68B, ¶31) in composition than the first work function metal (74).

Regarding claim 13, Lee et al. discloses wherein (Fig. 18) the first work function metal (74 formed in device region 100) is a p-type work function metal (TiN, ¶45, p-type field-effect transistor formed), the second work function metal (74/68B) is an n-type work function metal (TiAlN, ¶33), and the first gate dielectric layer (63: 62 formed in device region 100) and the second gate dielectric layer (63: 62 formed in device region 200) are comprised of a high-k dielectric material (hafnium oxide, ¶26).

Regarding claim 15, Lee et al. discloses wherein (Fig. 18) further comprising:
a first barrier layer (66, ¶27, in device region 100) over the first gate dielectric layer (63: 62); and
a second barrier layer (66, ¶27, in device region 200) over the second gate dielectric layer (63: 62),
wherein the first barrier layer (66 in device region 100) and the second barrier layer (66 in device region 200) have equal thicknesses (see Fig. 18: conformally formed on the gate dielectrics 63, ¶27).

Regarding claim 16, Lee et al. discloses wherein (Fig. 18) the semiconductor layer (20) includes a third channel region (between source/drain regions 54 in device region 300), and further comprising:
a third field-effect transistor (transistor formed in device region 300, ¶23, Fig. 18) including a third gate dielectric layer (63: 62, ¶26) over the third channel region, the third .

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2020/0350414 A1) as applied to claim 2 above, and further in view of Lee et al. (2020/0119150 A1).
Regarding claim 3, Lee et al. teaches all of the limitations of claim 2 from which this claim depends.
Lee et al./414 teaches wherein () the high-k dielectric material (63: 62) is hafnium oxide (¶26).
Lee et al./414 is silent to explicitly disclose wherein the p-type work function metal is aluminum.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Lee et al./150, and modify work function material of Lee et al./414, in order to having alternative suitable material, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP  2144.07 [Art Recognized Suitability for an Intended Purpose].

14.	Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2020/0350414 A1) as applied to claims 1, 12 above, and further in view of Chen et al. (2016/0190018 A1).
Regarding claim 5, Lee et al. teaches all of the limitations of claim 1 from which this claim depends.
Lee et al. teaches wherein (Fig. 18) the high-k dielectric material (63: 62) is hafnium oxide (¶26).
Lee et al. is silent to explicitly disclose wherein the n-type work function metal is lanthanum.
Chen et al. teaches wherein (Fig. 8) the n-type work function metal is lanthanum (¶19).
a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP  2144.07 [Art Recognized Suitability for an Intended Purpose].
Regarding claim 14, Lee et al. teaches all of the limitations of claim 13 from which this claim depends.
Lee et al. teaches wherein (Fig. 18) wherein the p-type work function metal (74) is aluminum (¶45), and the high-k dielectric material (63: 62) is hafnium oxide (¶26).
Lee et al. is silent to explicitly disclose wherein the n-type work function metal is lanthanum.
Chen et al. teaches wherein (Fig. 8) the n-type work function metal is lanthanum (¶19).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Chen et al., and modify work function material of Lee et al., in order to having alternative suitable material, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP  2144.07 [Art Recognized Suitability for an Intended Purpose].

15.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2020/0350414 A1) as applied to claim 7 above, and further in view of Kim et al. (2015/0187763 A1).
Regarding claim 10, Lee et al. teaches all of the limitations of claim 7 from which this claim depends.
Lee et al. is silent to explicitly disclose wherein the semiconductor layer includes a fourth channel region, and further comprising:
a fourth field-effect transistor including a fourth gate dielectric layer over the fourth channel region, the fourth gate dielectric layer containing a second atomic concentration of the second work function metal.
Kim et al. teaches wherein (Fig. 3) the semiconductor layer (100, ¶52) includes a fourth channel region (between source/drain regions 120 in area VIII), and further comprising:
a fourth field-effect transistor (TR8) including a fourth gate dielectric layer (154) over the fourth channel region, the fourth gate dielectric layer (154) containing a second atomic concentration of the second work function metal (160:TiAlN, ¶64 and 165:TiN/TaN while considering double layer, ¶88).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Kim et al., to increase the number of transistors in the semiconductor device of Lee et al., in order to .
Regarding claim 11, Lee et al. and Kim et al. teach all of the limitations of claim 10 from which this claim depends.
Kim et al. teaches wherein (Fig. 3) the second atomic concentration of the second work function metal (160:TiAlN, ¶64 and 165:TiN/TaN while considering double layer, ¶88) in the fourth gate dielectric layer (154) is greater than the first atomic concentration of the second work function metal (TiAlN/TiN).

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819